
	
		III
		Calendar No. 729
		110th CONGRESS
		2d Session
		S. RES. 537
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2008
			Mr. Leahy (for himself,
			 Mr. Specter, Mr. Kennedy, Mr.
			 Durbin, Mr. Kohl,
			 Mr. Grassley, Mr. Menendez, Mr.
			 Cornyn, Mrs. Feinstein,
			 Mr. Schumer, Mr. Hatch, Mr.
			 Biden, Mr. Cardin,
			 Mr. Whitehouse, Mr. Baucus, and Mrs.
			 Boxer) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		
			May 8, 2008
			 Reported by Mr. Leahy,
			 without amendment
		
		RESOLUTION
		Commemorating and acknowledging the
		  dedication and sacrifice made by the men and women who have lost their lives
		  while serving as law enforcement officers.
	
	
		Whereas the well-being of all citizens of the United
			 States is preserved and enhanced as a direct result of the vigilance and
			 dedication of law enforcement personnel;
		Whereas more than 900,000 men and women, at great risk to
			 their personal safety, presently serve their fellow citizens as guardians of
			 the peace;
		Whereas peace officers are on the front lines in
			 protecting the schools and schoolchildren of the United States;
		Whereas 181 peace officers across the United States were
			 killed in the line of duty during 2007, tragically the highest yearly total
			 since 2001;
		Whereas Congress should strongly support initiatives to
			 reduce violent crime and to increase the factors that contribute to the safety
			 of law enforcement officers, including—
			(1)better equipment
			 and increased use of bullet-resistant vests;
			(2)improved
			 training; and
			(3)advanced
			 emergency medical care;
			Whereas, every 2 days on average, 1 out of every 16 peace
			 officers is assaulted, 1 out of every 56 peace officers is injured, and 1 out
			 of every 5,500 peace officers is killed in the line of duty somewhere in the
			 United States; and
		Whereas, on May 15, 2008, more than 20,000 peace officers
			 are expected to gather in Washington, District of Columbia, to join with the
			 families of their recently fallen comrades to honor those comrades and all
			 others who went before them: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes May
			 15, 2008, as Peace Officers Memorial Day, in honor of the
			 Federal, State, and local law enforcement officers that have been killed or
			 disabled in the line of duty; and
			(2)calls on the
			 people of the United States to observe that day with appropriate ceremonies,
			 appreciation, and respect.
			
	
		May 8, 2008
		Reported without amendment
	
